Title: XV. The Official French Text as Signed, 14 November 1788
From: Montmorin de Saint-Hérem, Armand Marc, Comte de,Jefferson, Thomas
To: 


Convention entre le Roi très-Chrétien et les Etats-Unis de l’Amérique à l’effet de déterminer et fixer les fonctions et prérogatives des Consuls et Vice-Consuls respectifs.
Sa Majesté le Roi très-Chrétien et les Etats-Unis de l’Amérique s’étant accordés mutuellement par l’Art. XXIX du Traité d’Amitié et de Commerce conclu entr’eux, la liberté de tenir dans leurs Etats et ports respectifs, des Consuls et Vice-Consuls, agens et commissaires, et voulant en conséquence déterminer et fixer d’une manière réciproque et permanente les fonctions et prérogatives des Consuls et Vice-Consuls qu’ils ont jugé convenable d’établir de préférence, Sa Majesté Très-chrétienne a nommé le S[ieur Comte de Montmorin de St. Herent, Maréchal de ses Camps et armées, chevalier de ses ordres et de la Toison-d’Or, son Conseiller en tous ses Conseils, Ministre et Sécrétaire d’Etat et de ses Commandements et finances aïant le Département des Affaires Etrangères]; et les Etats-Unis ont nommé [le Sieur Thomas Jefferson, Citoyen des Etats-Unis de l’Amérique et leur Ministre Plénipotentiaire auprès du Roi,] lesquels, après s’être communiqué leurs pleinpouvoirs respectifs sont convenus de ce qui suit:
Article 1er.
Les Consuls et Vice-Consuls nommés par le Roi très-chrétien et les Etats-Unis seront tenus de présenter leurs provisions selon la forme qui se trouvera établie respectivement par le Roi trés-chrétien dans ses Etats, et par le Congrès dans les Etats-Unis. On leur delivrera sans aucuns fraix l’Exequatur nécessaire à l’éxercice de leurs fonctions, et sur l’exhibition qu’ils feront dudit Exequatur, les Gouverneurs, Commandants, chefs de justice, les Corps, Tribunaux ou autres officiers aïant autorité dans les ports et lieux de leurs Consulats, les y feront jouir aussitôt et sans difficulté des prééminences, autorité et privilèges accordés réciproquement, sans qu’ils puissent éxiger desdits Consuls et Vice-Consuls aucun droit sous aucun prétexte quelconque.
Art. 2ond.
Les Consuls et Vice-Consuls et les personnes attachées á leurs  fonctions, savoir leurs Chanceliers et Sécrétaires, jouiront d’une pleine et entière immunité pour leur Chancellerie et les papiers qui y seront renfermés. Ils seront éxemts de tout service personel, logement des gens de guerre, milice, guet, garde, tutelle, curatelle, ainsi que de tous droits, taxes, impositions et charges quelconques, à l’exception seulement des biens meubles et immeubles dont ils seroient propriétaires ou possesseurs, lesquels seront assujettis aux taxes imposées sur ceux de tous autres particuliers, et à tous égards ils demeureront sujets aux loix du païs comme les nationaux.
Ceux desdits Consuls et Vice-Consuls qui feront le Commerce seront respectivement assujettis à toutes les taxes, charges et impositions établies sur les autres négociants.
Ils placeront sur la porte extérieure de leurs Maisons les armes de leur souverain, sans que cette marque distinctive puisse donner auxdites Maisons le droit d’asîle, soit pour des personnes, soit pour des effets quelconques.
Art. 3.
Les Consuls et Vice-Consuls respectifs pourront établir des agens dans les différens ports et lieux de leurs Départements où le besoin l’éxigera; ces agens pourront être choisis parmi les négociants nationaux ou étrangers et munis de la Commission de l’un desdits Consuls. Ils se renfermeront respectivement à rendre aux Commercants, navigateurs et batiments respectifs, tous les services possible, et à informer le Consul le plus proche des besoins desdits Commercants, navigateurs et batiments, sans que lesdits agens puissent autrement participer aux immunités, droits et privilèges attribués aux Consuls et Vice-Consuls, et sans pouvoir sous aucun prétexte que ce soit, éxiger aucun droit ou émolument quelconque desdits Commerçants.
Art. 4.
Les Consuls et Vice-Consuls respectifs pourront établir une Chancellerie où seront déposés les délibérations, actes et procédures consulaires, ainsi que les testaments, obligations, contrats et autres Actes faits par les nationaux ou entr eux, et les effets délaissés par mort ou sauvés des naufrages.
Ils pourront en conséquence commettre à l’éxercice de ladite Chancellerie des personnes capables, les recevoir, leur faire prêter serment, leur donner la garde du sceau et le droit de sceller les Commissions, jugements et autres actes consulaires, ainsi que d’y remplir les fonctions de Notaire et Greffier du Consulat.

Art. 5.
Les Consuls et Vice-Consuls respectifs auront le droit exclusif de recevoir dans leur Chancellerie, ou à bord des batiments les déclarations et tous les autres actes que les Capitaines, patrons, Equipages, passagers et négociants de leur Nation, voudront y passer, même leur testament et autres dispositions de dernière volonté, et les dispositions desdits actes duëment legalisés par lesdits Consuls ou Vice-Consuls, et munis du sceau de leur Consulat, feront foi en justice comme le feroient les Originaux dans tous les Tribunaux des Etats du Roi très-chrétien et des Etats-Unis.
Ils auront aussi, et exclusivement, en cas d’absence d’Exécuteur testamentaire, Curateur ou héritiers légitimes, le droit de faire l’Inventaire, la liquidation et de procéder à la vente des effets mobiliers de la succession des sujets ou citoyens de leur nation qui viendront à mourir dans l’étenduë de leur Consulat. Ils y procéderont avec l’assistance de deux négocians de leur dite Nation, ou à leur défaut de tout autre à leur choix, et feront déposer dans leur Chancellerie les effets et papiers desdites successions, sans qu’aucuns officiers militaires, de justice ou de police du païs, puissent les y troubler, ni y intervenir de quelque manière que ce soit, mais lesdits Consuls et Vice-Consuls ne pourront faire la délivrance des successions et de leur produit aux héritiers légitimes, ou à leurs Mandataires, qu’après avoir fait acquitter toutes les dettes que les défunts auront pû avoir contractées dans le païs, à l’effet de quoi les créanciers auront droit de saisir lesdits effets dans leurs mains, de même que dans celles de tout autre individu quelconque, et en poursuivre la vente jusqu’au païement de ce qui leur sera légitimement dû; lorsque les dettes n’auront été contractées par jugement, par acte ou par billet dont la signature sera reconnuë, le païement ne pourra en être ordonné, qu’en fournissant par le créancier caution suffisante et domiciliée de rendre Les sommes induëment perçües, principal, intérêts et fraîx; lesquelles cautions cependant demeureront duëment déchargées après une année en tems de paix, et deux en tems de guerre, si la demande en décharge ne peut. être formée avant ces délais contre les Héritiers qui se présenteront. Et afin de ne pas faire injustement attendre aux héritier les effets du défunt, les Consuls et Vice-Consuls feront annoncer sa mort dans quelqu’une des gazettes qui se publient dans l’étenduë de leur Consulat, et qu’ils retiendront lesdits effets sous leurs mains pendant quatre mois pour répondre à toutes les demandes qui se présenteront: et ils seront tenus après ce délai, de délivrer aux héritiers l’excédent du montant des demandes qui auront été formées.

Art. 6.
Les Consuls et Vice-Consuls respectifs recevront les déclarations, protestations et raports de tous Capitaines et patrons de leur Nation respective pour raison d’avaries essuyées à la mer, et ces Capitaines et patrons remettront dans la Chancellerie desdits Consuls et Vice-Consuls les actes qu’ils auront faits dans d’autres ports pour les accidents qui leur seront arrivés pendant leur voyage. Si un sujet du Roi très-chrétien et un habitant des Etats-Unis ou un Etranger sont intéressés dans ladite cargaison, l’avarie sera règlée par les tribunaux du païs et non par les Consuls et Vice-Consuls; mais lorsqu’il n’y aura d’intéressés que les sujets ou citoyens de leur propre nation, les Consuls ou les Vice-Consuls respectifs nommeront des experts pour règler les dommages et avaries.
Art. 7.
Dans le cas où par tempête ou autres accidents des vaisseaux ou batiments français échoüeront sur les Côtes des Etats-Unis, et des vaisseaux et batiments des Etats-Unis échoüeront sur les Côtes des Etats de Sa Majesté très-chrétienne, le Consul ou le Vice-Consul le plus proche du lieu du naufrage pourra faire tout ce qu’il jugera convenable, tant pour sauver ledit vaisseau ou batiment, son chargement et apartenances, que pour le Magazinage et la sûreté des effets sauvés et marchandises. Il pourra en faire l’inventaire sans qu’aucuns officiers militaires, des Doüanes, de justice ou de police du païs, puissent s’y immiscer autrement que pour faciliter aux Consuls et Vice-Consuls, Capitaine et Equipage du vaisseau naufragé ou échoüé, tous les secours et faveurs qu’ils leur demanderont, soit pour la célérité et la sûreté du sauvetage et des effets sauvés, soit pour éviter tous désordres.
Pour prévenir meme toute espèce de conflit et de discution dans lesdits cas de naufrage, il a été convenu que lorsqu’il ne se trouvera pas de Consul ou Vice-Consul pour faire travailler au sauvetage, ou que la résidence dudit Consul ou Vice-Consul, qui ne se trouvera pas sur le lieu du naufrage, sera plus éloignée dudit lieu que celle du Juge territorial compétent, ce dernier fera procéder sur le champ avec toute la célérité, la sûreté et les précautions prescrites par les loix respectives, sauf audit Juge territorial à se retirer, le Consul ou Vice-Consul survenant, et à lui remettre l’expédition des procédures par lui faites dont le Consul ou Vice-Consul lui fera rembourser les fraîx ainsi que ceux du sauvetage.
Les marchandises et effets sauvés devront être déposés à la Doüane ou autre lieu de sûreté le plus prochain, avec l’Inventaire  qui en aura été dressé par le Consul ou Vice-consul, ou en leur absence par le Juge qui en aura connu, pour lesdits effets et marchandises être ensuite délivrés, après le prélevement des fraix et sans forme de procès, aux propriétaires qui, munis de la mainlevée du Consul ou Vice-Consul le plus proche, les réclameront par eux-mêmes ou par leurs mandataires, soit pour réexporter les marchandises, et dans ce cas, elles ne païeront aucune espèce de droits de sortie, soit pour les vendre dans le païs, si elles n’y sont pas prohibées, et dans ce dernier cas lesdites marchandises se trouvant avariées, on leur accordera une modération sur les droits d’entrée, proportionné au dommage souffert, lequel sera constaté par le procès verbal dressé lors du naufrage ou l’échoüement.
Art. 8.
Les Consuls ou Vice-Consuls éxerceront la police sur tous les batimens de leurs Nations respectives, et auront à bord desdits batimens tout pouvoir et jurisdiction en matière civile dans toutes les discutions qui pourront y survenir; ils auront une entière inspection sur lesdits batiments, leurs équipages et les changements et remplacements à y faire; pour quel effet ils pourront se transporter à bord desdits batimens toutes les fois qu’ils le jugeront nécessaire; bien entendu que les fonctions ci-dessus énoncées seront concentrées dans l’intérieur des batiments et qu’elles ne pourront avoir lieu dans aucun cas qui aura quelque raport avec la police des ports où lesdits batiments se trouveront.
Art. 9.
Les Consuls et Vice-Consuls pourront faire arrêter les Capitaines Officiers-mariniers, matelots et toutes autres personnes faisant partie des Equipages des batiments de leurs nations respectives qui auroient déserté desdits batimens pour les renvoyer et faire transporter hors du païs. Auquel effet lesdits Consuls et Vice-Consuls s’addresseront aux tribunaux, juges et officiers compétents, et leur feront par écrit la demande desdits déserteurs, en justifiant, par l’exhibition des Registres du Batiment ou Rôle d’Equipage, que ces hommes faisoient partie des susdits Equipages. Et sur cette demande ainsi justifiée, sauf toutefois la preuve contraire, l’extradition ne pourra être refusée, et il sera donné toute aide et assistance auxdits Consuls et Vice-Consuls pour la recherche, saisie et arrestation des susdits déserteurs, lesquels seront même détenus et gardés dans les prisons du païs, à leur réquisition et à leurs fraîx, jusqu’à ce qu’ils aïent trouvé occasion de les renvoyer. Mais s’ils n’étoient  renvoyés dans le délai de trois mois à compter du jour de leur Arrêt, ils seront élargis et ne pourront plus être arrêtés pour la même cause.
Art. 10.
Dans le cas où les sujets ou citoyens respectifs auront commis quelque crime ou infraction de la tranquillité publique, ils seront justiciables des Juges du païs.
Art. 11.
Lorsque lesdits coupables feront partie de l’Equipage de l’un des batiments de leur nation, et se seront retirés à bord desdits navires, ils pourront y être saisis et arrêtés par l’ordre des Juges territoriaux: ceux-ci en préviendront le Consul ou Vice-Consul, lequel pourra se rendre à bord s’il le juge à-propos: mais cette prévenance ne pourra en aucun cas retarder l’éxécution de l’ordre dont il est question. Les personnes arrêtées ne pourront ensuite être mises en liberté qu’après que le Consul ou Vice-Consul en aura été prévenu; et elles lui seront remises, s’il le requiert, pour être reconduites sur les batiments où elles auront été arrêtées, ou autres de leur Nation, et être renvoyées hors du païs.
Art. 12.
Tous différends et procès entre les sujets du Roi très-chrétien dans les Etats-Unis ou entre les citoyens des Etats-Unis dans les Etats du Roi très-chrétien, et notamment toutes les discutions relatives aux salaires et conditions des engagements des Equipages des batiments respectifs, et tous différends de quelque nature qu’ils soient qui pourroient s’élever entre les hommes desdits Equipages ou entre quelques uns d’eux et leurs Capitaines, ou entre les Capitaines de divers batiments nationaux, seront terminés par les Consuls et Vice-Consuls respectifs, soit par un renvoi par devant des arbitres, soit par un jugement sommaire et sans fraîx. Aucun officier territorial civil ou militaire ne pourra y intervenir ou prendre une part quelconque à l’affaire, et les apels desdits jugements consulaires seront portés devant les tribunaux de france ou des Etats-Unis qui doivent en connaître.
Art. 13.
L’utilité générale du Commerce aïant fait établir dans les Etats du Roi très-chrétien des tribunaux et des formes particulières pour accélerer la décision des affaires de Commerce, les négocians des  Etats-Unis jouiront du bénéfice de ces Etablissements, et le Congrès des Etats-Unis pourvoira de la manière la plus conforme à ses loix, à l’établissement des avantages équivalents en faveur des négociants français pour la prompte expédition et décision des affaires de la même nature.
Art. 14.
Les sujets du Roi très-chrétien et les citoyens des Etats-Unis qui justifieront authentiquement être du Corps de la Nation respective jouiront en conséquence de l’éxemption de tout Service personnel dans le lieu de leur établissement.
Art. 15.
Si quelqu’autre Nation acquiert en vertu d’une Convention quelconque un traitement plus favorable relativement aux prééminences, pouvoirs, autorité et privilèges consulaires, les Consuls et Vice-Consuls du Roi très-chrétien ou des Etats-Unis réciproquement y participeront aux termes stipulés par les Articles deux, trois et quatre du Traité d’amitié et de Commerce conclu entre le Roi très-chrétien et les Etats-Unis.
Art. 16.
La présente Convention aura son plein effet pendant l’espace de douze ans, à-compter du jour de l’échange des Ratifications, lesquelles seront données en bonne forme et échangées de part et d’autre dans l’espace d’un an ou plustôt si faire se peut.
En foi de quoi, [Nous Ministres Plénipotentiaires, avons signé la présente Convention, et y avons fait apposer le cachet de nos armes.
Fait à Versailles le 14 Novembre mil sept cent quatre-vingt-huit.]

Le Cte. De Montmorin
Th: Jefferson

